

Exhibit 10.1


SECOND AMENDMENT TO
MASTER REPURCHASE AND SECURITIES CONTRACT


THIS SECOND AMENDMENT TO MASTER REPURCHASE AND SECURITIES CONTRACT (this
“Amendment”) is made as of March 15, 2018 (“Amendment Effective Date”), by and
among ACRC LENDER US LLC, a Delaware limited liability company (“Seller”), and
U.S. BANK NATIONAL ASSOCIATION, a national banking association (the “Buyer”).


RECITALS


A.    The Buyer and Seller are parties to that certain Master Repurchase and
Securities Contract dated as of August 1, 2016 (as amended, the “Repurchase
Agreement”), as amended by that First Amendment to Master Repurchase and
Securities Contract dated as of June 23, 2017 (the “First Amendment”).


B.    The Buyer and Seller desire to further amend the Repurchase Agreement as
described herein.


NOW, THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, the parties hereto agree as follows:


AGREEMENT


1.    Definitions. Capitalized terms not otherwise defined in this Amendment
shall have the meaning set forth in the Repurchase Agreement, including, for the
avoidance of doubt, as amended and modified by this Amendment.


2.    Amendment to Repurchase Agreement. The Repurchase Agreement is hereby
amended as follows, effective as of the Amendment Effective Date:


a)
Amendments to Section 2. Section 2 of the Repurchase Agreement is hereby amended
as follows:

i.
The defined term “Activation Period” and “Servicer Remittance Date” are hereby
added to Section 2 as follows, each in their proper alphabetical order:

““Activation Period” means the period (i) commencing on the date Buyer denies
access to Seller to the Cash Management Account (followed promptly by written
notice from Buyer to Seller of such Activation Period) and (b) ending on the
date Buyer thereafter grants access to Seller to the Cash Management Account.”
““Servicer Remittance Date” shall have the meaning assigned such term in the
Servicing Agreement.”
ii.
The definition of “Covenant Determination” is hereby amended by removing the
phrase “clause second of part II” and replacing such phrase with “the second
sentence.”

b)
Amendments to Section 5. Section 5 of the Repurchase Agrement is hereby amended
as follows:

i.
Section 5(c) is hereby amended and restated in its entirety as follows:

“(c)    On each Remittance Date, unless an Activiation Period is in effect or a
Default or Event of Default has occurred and is continuing, Buyer may withdraw
from the Cash Management Account an amount equal to the aggregate amount that
would be payable to Buyer under clauses (i) through (vi) of the first sentence
of Section 5(d) on such Remittance Date (as though an Activation Period were in
effect). Seller shall have access to the Cash


1

--------------------------------------------------------------------------------




Management Account and may withdraw funds on deposit therein up to the amount
remaining after giving effect to Buyer's withdrawals described in the preceding
sentence on any day unless (i) an Activation Period in effect on such day, (ii)
such day falls during the period from and including a Servicer Remittance Date
to and including the immediately succeeding Remittance Date or (iii) in the case
of a withdrawal of any proceeds of a Principal Payment in excess of $1,000,000,
such day occurs prior to the date that the distributions relating to such
Principal Payments are made by the Depository as described in the second
sentence of Section 5(d).”
ii.
Section 5(d) is hereby amended and restated in its entirety as follows:

“(d)    If an Activation Period is then in effect, so long as no Default or
Event of Default shall have occurred and be continuing, all Income received by
the Depository in respect of the Purchased Mortgage Loan and the related Hedging
Transactions during each Collection Period shall be applied by the Depository at
the direction of Buyer on the related Remittance Date as follows:


(i)    first, to remit to Buyer an amount equal to the Price Differential which
has accrued and is outstanding in respect of all of the Purchased Mortgage Loans
as of such Remittance Date;


(ii)    second, to remit to Buyer an amount equal to any and all fees, costs and
expenses, including, but not limited to, reasonable attorneys’ fees and expenses
and enforcement costs, due and owing by Seller to Buyer (or any other
Indemnified Party) under the Transaction Documents as of such Remittance Date;


(iii)    third, to remit to Buyer (A) its proportionate share of any Principal
Payment received with respect to a Purchased Mortgage Loan, in an amount equal
to the product of (x) the amount of such Principal Payment received and (y) the
Purchase Price Percentage or (B) if such Principal Payment reduces the
Mortgagor’s obligation under the Mortgage Note to $0, the Repurchase Price of
the related Purchased Mortgage Loan;


(iv)    fourth, if a Margin Deficit exists with respect to any Purchased
Mortgage Loan, to remit to Buyer an amount sufficient to eliminate such
outstanding Margin Deficit (without limiting Seller’s obligation, if any, to
satisfy a Margin Deficit in a timely manner as required pursuant to Section 4);


(v)    fifth, [reserved];


(vi)    sixth, to remit to Buyer to pay in full any other outstanding obligation
of Seller then due and payable to Buyer or its Affiliates under this Agreement;
and


(vii)    seventh, all remaining Income shall be remitted to Seller.


Notwithstanding the above, so long as no Default or Event of Default shall have
occurred and be continuing, but whether or not an Activation Period is in
effect, to the extent a Principal Payment on a Purchased Mortgage Loan in excess
of $1,000,000 on any date is received in the Cash Management Account, the Buyer
shall direct the Depository to distribute such amount on the Business Day
immediately succeeding notice to Buyer from Seller of


2

--------------------------------------------------------------------------------




deposit in immediately available funds of such amount in the Cash Management
Account, as follows (in each case, after giving effect to amounts withdrawn from
the Cash Management Account by Buyer pursuant to Section 5(c) and any payments
to Buyer pursuant to the first sentence of this Section 5(d), as applicable):


(i)    first, to remit to Buyer, Custodian or Depository to pay in full any
obligations of Seller to Buyer, Custodian or Depository under this Agreement or
any other Transaction Document that was not paid when due on any prior
Remittance Date;


(ii)    second, if a Margin Deficit exists or would, upon the occurrence of such
Principal Payment, exist with respect to any Purchased Mortgage Loan, including
the Purchased Mortgage Loan that is the subject of such Principal Payment, to
remit to Buyer an amount sufficient to eliminate such outstanding Margin Deficit
(without limiting Seller’s obligation to satisfy a Margin Deficit in a timely
manner as required pursuant to Section 4);


(iii)    third, to remit to Buyer (A) its proportionate share of such Principal
Payment, in an amount equal to the product of (x) the amount of such Principal
Payment received and (y) the Purchase Price Percentage or (B) if such Principal
Payment reduces the Mortgagor’s obligation under the Mortgage Note to $0, the
Repurchase Price for the related Purchased Mortgage Loan; and


(iv)    fourth, all remaining amounts shall be remitted to Seller.”


c)
Amendments to Section 13. Section 13 of the Repurchase Agrement is hereby
amended as follows:

i.
Section 13(vii) is hereby amended and restated in its entirety as follows:

“(vii)    failure of Buyer to receive on any Remittance Date the accreted value
of the Price Differential or Unused Fee (less any amount of such Price
Differential or Unused Fee previously paid by Seller to Buyer) (including in the
event the Income paid or distributed on or in respect of the Purchased Mortgage
Loan into the Cash Management Account is insufficient to make such payment and
Seller does not make such payment or cause such payment to be made) and Seller
fails to cure such failure within two (2) Business Days (except that such
failure shall not be an Event of Default if sufficient Income is on deposit in
the Cash Management Account and either the Depository fails to remit such funds
to Buyer or Buyer has failed to make a withdrawal of such funds from the Cash
Management Account as contemplated by Section 4(c));”
ii.
Section 13(ix) is hereby amended and restated in its entirety as follows:

“(ix)    failure of Seller to make any other payment (i.e., a payment of a type
not specified in any other clause of this Section 13) owing to Buyer that has
become due, whether by acceleration or otherwise under the terms of this
Agreement which failure is not remedied within the applicable period (in the
case of a failure pursuant to Section 4) or five (5) Business Days after written
notice from Buyer to Seller (in the case of any other such failure) (except that
such failure shall not be an Event of Default if sufficient Income is on deposit
in the Cash Management Account and either the Depository fails to remit such
funds to Buyer or Buyer has failed to make a withdrawal of such funds from the
Cash Management Account as


3

--------------------------------------------------------------------------------




contemplated by Section 4(c));”


3.    Conditions to Effectiveness. This Amendment shall become effective upon
fulfillment, to Buyer’s satisfaction, of each of the following conditions
(unless waived in writing by the Buyer):


(a)    Receipt of Documents. The Buyer’s receipt of counterparts of this
Amendment executed by the Buyer and Seller and acknowledged and agreed to by
Guarantor, each of which shall be originals or telecopies or electronic copies
in portable document format (.pdf) (in each case, followed promptly by
originals) unless otherwise specified, properly executed by an authorized
officer of the Seller or Guarantor, as applicable.


(b)    Representations True; No Default. After giving effect to this Amendment
and the transactions contemplated hereby, (i) the representations and warranties
of the Seller contained in Section 9 of the Repurchase Agreement and in the
other Transaction Documents, or which are contained in any documents furnished
at any time under or in connection herewith or therewith, shall be true and
correct on and as of the Amendment Effective Date, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they are true and correct as of such earlier date, and (ii) no
Default or Event of Default exists or will occur as a result of the Seller’s
execution of this Amendment.


(c)    Fees and Expenses. Seller shall have paid to Buyer its expenses
(including reasonable attorneys’ fees) in connection the negotiation, execution
and delivery of this Amendment.
5.    Proper Authorization; No Further Amendment. The parties hereto agree that
this Amendment has been properly authorized and executed in accordance with the
terms of the Repurchase Agreement. Except as expressly modified by the terms of
this Amendment, all of the terms and conditions of the Repurchase Agreement
shall remain in full force and effect and the parties hereto expressly reaffirm
and ratify their respective obligations thereunder. References in the Repurchase
Agreement to “this Agreement” (and indirect references such as “hereunder”,
“hereby”, “herein”, and “hereof”) and in any Transaction Document to the
Repurchase Agreement shall be deemed to be references to the Repurchase
Agreement as modified by this Amendment.


6.    Reservation of Rights. The Seller acknowledges and agrees that the
execution and delivery by the Buyer of this Amendment shall not be deemed to
create a course of dealing or otherwise obligate the Buyer to forbear or execute
similar amendments under the same or similar circumstances in the future.


7.    Miscellaneous.


(a)    Integration. This Amendment, together with the other Transaction
Documents (as amended on the date hereof, as applicable), comprises the
complete, final and integrated agreement of the parties on the subject matter
hereof and thereof and supersedes all prior agreements, written or oral, on such
subject matter.


(b)    Severability. Any provision of this Amendment that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions thereof, and any such prohibition or unenforceability in
any jurisdiction shall not invalidate or render unenforceable such provision in
any other jurisdiction.


(c)    Counterparts. This Amendment may be executed in multiple counterparts,
including by facsimile transmission or the exchange of PDFs of signature pages
by email, each of which shall be deemed to be an original, and all of which
taken together shall constitute one and the same agreement.


4

--------------------------------------------------------------------------------






(d)    Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK (WITHOUT REGARD TO ITS
CONFLICTS OF LAW PRINCIPLES OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW
YORK GENERAL OBLIGATIONS LAW).




[Signature pages follow]


5

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.


SELLER:


ACRC LENDER US LLC






By: /s/ Anton Feingold_______________
Name:     Anton Feingold
Title: Vice President




BUYER:


U.S. BANK NATIONAL ASSOCIATION






By: /s/ Jason Cohan_____________________
Name:     Jason Cohan
Title: AVP




























6

--------------------------------------------------------------------------------




Acknowledged and Agreed:


GUARANTOR:
Ares commercial real estate corporation


By: /s/ Anton Feingold_______________
Name:     Anton Feingold
Title: Vice President






7